Citation Nr: 1527058	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-20 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1954, and November 1954 to June 1977.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from January 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The June 2013 statement of case (SOC) also addressed a claim for service connection for diabetes mellitus, and a claim for a higher rating for left ear hearing loss.  However, in his July 2013 VA Form 9, the Veteran limited the appeal to the claims for service connection for diabetes mellitus, tinnitus, and right ear hearing loss.  As such, the claim involving a higher rating for left ear hearing loss is not currently on appeal.  Further, in September 2014, the RO granted service connection for diabetes mellitus.  Given this, the claim for diabetes is also not currently on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The record contains medical evidence pertinent to the present appeal that was associated with the record since the issuance of the June 2013 SOC.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  Right ear hearing loss  is related to service.

2.  Tinnitus is not attributable to service and was not manifest within one year of the Veteran's separation from service.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for right ear hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 
38 C.F.R. §§ 3.303, 3.304, 3.385 (2014).

2.  The criteria for entitlement to service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Letters dated in August 2009, October 2009, and February 2010 notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims of service connection.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss or tinnitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014); see also Fountain v. McDonald, No. 13-0540, 2014 (Vet. App. Feb. 9, 2015) (holding, with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a)).  This presumption is rebuttable by affirmative evidence to the contrary.  

Specific to the claim for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has a current diagnosis of sensorineural hearing loss in the right ear for VA purposes, documented on VA examination in November 2009.  Tinnitus was also documented on VA examination in November 2009.

In-service audiometric testing conducted in November 1954, November 1956, February 1966, and January 1969 did not depict hearing loss for VA purposes.  On his February 1977 Report of Medical History at separation, the Veteran denied a history of ear trouble or  hearing loss.  On examination, no abnormalities of the ears were found.  The RO found that the audiometric measurements supported a finding of left ear hearing loss, and the Veteran was awarded service connection for this disability in an August 1977 rating decision.  The hearing test on separation did not, however, depict right ear hearing loss for VA purposes.  
Despite this, the record establishes that the Veteran had a moderate probability of exposure to hazardous noise in service in the performance of his duties in ground radio communications.  DD Forms 214; Duty Military Occupational Specialty (MOS) Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, Sept. 2, 2010).  Service records also show the Veteran served in the "combat zone," and served in Vietnam in September 1966, July 1967 to October 1967, and November 1967.  VBMS Entries July 16, 2013 & July 6 1977, p. 10/72.  The Board thus finds the Veteran was exposed to hazardous noise during service.  

In September 2009, the Veteran submitted the report of a private audiologist, R. L.  In the report, it was noted that the Veteran had experienced intermittent tinnitus for the past one to two years.  R. L. noted that the Veteran was exposed to the noise of gunfire and loud encryption machinery while on active duty.  R. L. opined that the Veteran had sensorineural hearing loss consistent with a history of noise exposure and age.  He concluded, "it is my opinion that, as likely as not, [the Veteran's] hearing loss started with his in-service noise exposure."

On VA examination in November 2009, the examiner noted the Veteran's history of military noise exposure.  The examiner opined that tinnitus was not caused by or a result of noise exposure in service.  The examiner determined that based on the case history of intermittent tinnitus occurring only once every other day and lasting only a few seconds, with an unknown date of onset, the tinnitus was more consistent with normally-occurring tinnitus in the general population.  The examiner noted that medical records did not document complaints related to tinnitus during service or shortly after service.  The examiner further opined that any additional hearing loss would not be the result  of acoustic trauma, but rather, presbycusis (aging).

In a November 2010 addendum, the examiner clarified that right ear hearing loss was not the result of service, based on the Veteran's separation examination results.  The examiner opined that right ear hearing loss occurred since leaving military service.

The Board finds the VA examination report of November 2009 is adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner based her conclusions on a review of pertinent records and the Veteran's diagnostic reports.  She reviewed and accepted the Veteran's reported history and symptoms in rendering the opinion, including the reports of in-service hazardous noise exposure.  She provided a rationale for the conclusions reached.  

The evidence is in equipoise in showing that the Veteran has right ear hearing loss due to hazardous noise exposure during active service.   The opinions of R. L. and the November 2009 VA examiner, provide contrasting, yet well-reasoned viewpoints, and both reports are adequate for adjudication.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

However, the preponderance of the evidence is against an award of service connection for tinnitus.  The only evidence to the contrary of the VA examination report is the lay evidence.  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Consequently, the Board will weigh the competent lay statements against the medical evidence.

The VA examiner was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinion, used her expertise in reviewing the facts of this case and determined that the Veteran's tinnitus was not  related to acoustic trauma, but was of the type normally occurring within the general population.  As the examiner explained the reasons for his conclusion based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinion against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statements of the trained medical professional outweighs that of the general lay assertions.

The Board additionally notes that while chronic disabilities, such as tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty, the record here does not document tinnitus within one year of the Veteran's June 1977 discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, No. 13-0540, 2014 (Vet. App. Feb. 9, 2015).  Any contentions in this regard are not credible because they are inconsistent.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the credibility of lay evidence can be affected and even impeached by inconsistent statements); see also Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  While the Veteran contended in his notice of disagreement that tinnitus has been present since service, he reported to the November 2009 VA examiner that the time of onset of his tinnitus was unknown.  He reported to his private audiologist, R. L., in 2009 that his tinnitus began one to two years prior.  Accordingly, such presumptive service connection is not warranted.  

As for a continuity of symptomatology between tinnitus and an in-service injury or disease, including noise exposure, any contentions in this regard are not credible because they are inconsistent as just discussed.  Additionally, tinnitus was not noted during service, and characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim for service connection for tinnitus, that doctrine is not applicable as to this claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


